Citation Nr: 1734218	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for psoriasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the United States Army from September 1977 to September 1980; December 1990 to May 1991; July 1996 to March 1997; and January 2003 to April 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO granted service connection for psoriasis.  A noncompensable rating was assigned, effective February 2, 2011.  The Veteran appealed the RO's initial compensable evaluation for psoriasis. 

This matter was before the Board in July 2016.  At that time, the Board issued a decision, wherein, in pertinent part, it denied an initial compensable disability rating for psoriasis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Order, the Court, in pertinent part, granted a Joint Motion for Partial Remand (JMPR) filed by the parties, vacated the Board's July 2016 decision with respect to the initial rating claim for psoriasis, and remanded the matter to the Board for readjudication consistent with the JMPR.  

As noted in the Board's June 2017 remand of another issue, the Board was staying action on the adjudication of the psoriasis initial rating claim, pending a decision in an appeal filed by VA to a decision of the Court.  In July 2017, the United States Court of Appeals for the Federal Circuit issued a decision in Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017).  VA's stay has, accordingly, been lifted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran, in a letter addressed to the Board in May 2017, states that his psoriasis condition has worsened.  A new examination is required to determine the current condition of the Veteran's skin condition.  The last VA skin examination was in October 2011. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records of the Veteran's psoriasis and associate those record with the claims file.

2.  Schedule the Veteran for a VA skin examination to determine the current severity of the Veteran's psoriasis.  The claims folder must be made available to the examiner for review of pertinent documents therein and the examination report must reflect such a records review.

A complete history should be obtained from the Veteran.  The examiner should report clinical findings adequate to rate the disability under the appropriate diagnostic code.

3.  Following completion of the above, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

